Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Terminal Disclaimer
The terminal disclaimer filed on August 26, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,074,176, US 10,482,011 and US 10,795,811 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-7 allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of providing a specific at least one NV memory 15element of the plurality of NV memory elements with a corresponding local page address linking table, comprising:  for a specific NV memory element of the plurality of NV memory
elements, receiving a first host command and a second host
command from a host; obtaining a first host address and first data from the first
host command, and obtaining a second host address and second
data from the second host command; linking the first host address to at least a first page of a physical block of the specific NV memory element and storing
the first data into the physical block; and linking the second host address to at least a second page of the physical block of the specific NV memory element and storing
the second data into the physical block; and building a global page address linking table by reading the local page address linking table of each of the plurality of NV memory
elements in combination with the other limitations thereof as is recited in the claim. Claims 2-6 depend on claim 1.


Regarding claim 7: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of providing at least a physical block of each of the NV memory elements with a local page address linking table, comprising: for a specific NV memory element of the plurality of NV memory elements, receiving a first host command and a second host command from a host; obtaining a first host address and first data from the first host command, and obtaining a second host address and second Page 42 of 44data from the second host command; linking the first host address to at least a page of a first physical block of the specific NV memory element and storing the first data in the page of the first physical block; and linking the second host address to at least a page of a second physical block of the specific NV memory element different from the first physical block and storing the second data in the page of the second physical block; and building a global page address linking table by reading the local page address linking table of each of the plurality of NV memory elements in combination with the other limitations thereof as is recited in the claim. 


	

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827